Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 9/3/2020. Claims 1- 14 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 9/3/2020, has been considered by the examiner. 
Invitation to Participate in DSMER Pilot Program
2.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:S16 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	 The claim(s) recite(s) determining customer’s reaction to advertisements to determine advertising effectiveness as well as provide targeted advertisements.  The 
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1)  Adding the words “apply it”(or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims implementing an abstract idea on a computer (e.g.an assessment system which includes a measure unit, an assessment unit, a notification unit, sensors,)(see claims 1-14))
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-14)
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to biological information detection environment or field of use (see claims 1-14) 

	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims: 
	(a) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-14)(see MPEP 2106.05(d) well-understood, routine, conventional activity [r-10.2019](cited herein: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(b) automating mental tasks (see claims 1-14)(see USPTO July Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375.) Additionally see MPEP 2106.05(d) well-understood, routine, conventional activity [r-10.2019](cited herein: Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)). 
	(c) presenting offers and gathering statistics (see claims 1- 14) (see MPEP 2106.05(d) well-understood, routine, conventional activity [r-10.2019](cited herein: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
	(d) electronic recordkeeping (see claims 6-8)(see MPEP 2106.05(d) well-understood, routine, conventional activity [r-10.2019](cited herein: Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)) 
	(e) storing and retrieving information in memory (see claims 6-8) (see MPEP 2106.05(d) well-understood, routine, conventional activity [r-10.2019](cited herein: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
 	(g) measuring biological information of the user (see claims 1,3,and 5-14) 
	- Koraichi et al. (United States Patent Application Publication Number: US 2011/0221595) paragraph 0023 “The sensors 105 as such as known in the prior art and are capable to measure a set of biological and/or medical data of the user of the mobile communication device including blood pressure” 
	- Coppi et al. (United States Patent Application Publication Number: US 2006/0111621) paragraph 0022 “ The sub-system (A) of system 100 comprises one or more sensors for acquiring physiological signals from the system user, including but not 
	- Bartholomew et al. (United States Patent Application Publication Number: US 2011/0288381) paragraph 0061 “The invention employs a heart rate sensor like those known in the art in which the heart rate sensor is worn on or across the user’s chest to thereby detect the heart rate of the user” 
	(h) measuring environmental information of the user (see claims 3-4)
	- Heikenfeld et al. (United States Patent Application Publication Number: US 2009/0232509) paragraph 0063 “ Suitable environment sensors 228 include temperature sensor, pressure sensors, altitude sensors, GPS device, sensors that detect the operational readiness of target 204, medical sensors that sense the condition of an individual (in the case where the target 204 is a person), listening devices, electromagnetic signal listening devices and CBRNE sensors or other unattended ground sensors well known to one skilled in the relevant art.”
	- Etheminan et al. (United States Patent Application Publication Number: US 2011/0161912) paragraph 0025 “Generic Mobile Device Model 103 embodies a superset of the features and capabilities found in real mobile devices and well known to those skilled in the art including without limitation modules for wireless connectivity with a cellular network, Wifi hot spots, and Bluetooth devices; support for communication modes such as signalling, circuit calls, and packet transmission and reception; ports for wired connectivity with nearby devices such as a headphone jack and a USB connector; various human interface devices including primary and optional secondary video display 
	- Marka et al. (United States Patent Application Publication Number: US 2012/0032096) paragraph 0032 “Any environment sensor known in the art may be used. There are a huge number of sensor vendors, including OMEGA Engineering of Stamford, Conn. In some embodiments, the environment sensor 119 is omitted. In embodiments that include the environment sensor 119, the controller 118 uses data from the environment sensor 119 to control the operation of one or more of the power supply 112, light source 115 or shaping component 116. For example, in some embodiments under conditions of high ambient light, light intensity output by the source 114 or component 116 is increased. As another example, in some embodiments under conditions of near 100% ambient humidity, optical shaping component 116 is adapted to reshape a beam to compensate for increased scattering”
	(i) temperature sensor (see claim 4)
	- Heikenfeld et al. (United States Patent Application Publication Number: US 2009/0232509) paragraph 0063 “ Suitable environment sensors 228 include temperature sensor, pressure sensors, altitude sensors, GPS device, sensors that detect the operational readiness of target 204, medical sensors that sense the condition 
	- Etheminan et al. (United States Patnent Application Publication Number: US 2011/0161912) paragraph 0025 “Generic Mobile Device Model 103 embodies a superset of the features and capabilities found in real mobile devices and well known to those skilled in the art including without limitation modules for wireless connectivity with a cellular network, Wifi hot spots, and Bluetooth devices; support for communication modes such as signalling, circuit calls, and packet transmission and reception; ports for wired connectivity with nearby devices such as a headphone jack and a USB connector; various human interface devices including primary and optional secondary video display screens, a numeric or alphabetic keypad that may be optionally backlit, miscellaneous buttons that activate functions such as speaker volume control and others, a touchpad or multitouch gesture input pad, speakers, and microphones; environment sensors and effectors such as an accelerometer or motion and orientation sensor, a camera or light sensor, a Global Positioning System (GPS) receiver or other location sensor, a mechanical vibration generator or other haptic effector, and a thermometer or other temperator sensor.”
	- McCombs et al. (United States Patent Application Publication Number: US 2012/0110985) paragraph 0020 ‘The temperature sensor 24 may include any device known by one skilled in the art or in the future configured to generate a temperature signal indicative of the temperature of the value 12, the machine 10, or the environment in which the machine 10 is disposed” 

	- Bender et al. (United States Patent Application Publication Number: US 2006/0266949) paragraph 0035 “Among various other circuitry components, occupancy sensors are mounted on a top surface of the sensor board 22 as is generally known in the art. The occupancy sensors can be any parameter sensor known in the art, such as passive infrared (PIR) sensor, a ultrasonic sensor, temperature sensor, light sensor, relative humidity sensor, a sensor for the detection of carbon dioxide or other gases, an audio sensor, or any other passive or active sensor that can be used to detect movement or change from the nominal environment” 
	-Kim et al. (United States Patent Application Publication Number: US 2014/0088930) paragraph 0003 “as is well known in the art, in order to manage and control a building energy and environment, there are needed various measuring instruments such as temperature sensor, humidity sensor, temperature-humidity sensor, illuminance sensor, occupancy sensor, CO.sub.2 sensor, fine dust sensor and pressure sensor and there are needed various metering instruments such as electricity meter, gas meter, hot water meter, cold water meter, flow meter, and air flow meter.”
	-Ulrich et al. (United States Patent Application Publication number: US 2017/0248272) paragraph 0050 “he safety garment 10 comprises at least one sensor unit 12, for sensing at least one operator-specific characteristic quantity and/or at least one environment-specific characteristic quantity. For this purpose, the sensor unit 12 comprises at least one environment-sensing sensor element 24 and/or an operator-sensing sensor element (not represented in greater detail here). The environment-sensing sensor element 24 and/or the operator-sensing sensor element in 
	(k) air quality sensor (see claim 4) 
	-Kim et al. (United States Patent Application Publication Number: US 2014/0088930) paragraph 0003 “as is well known in the art, in order to manage and control a building energy and environment, there are needed various measuring instruments such as temperature sensor, humidity sensor, temperature-humidity sensor, illuminance sensor, occupancy sensor, CO.sub.2 sensor, fine dust sensor and pressure sensor and there are needed various metering instruments such as electricity meter, gas meter, hot water meter, cold water meter, flow meter, and air flow meter.”
	-Ulrich et al. (United States Patent Application Publication number: US 2017/0248272) paragraph 0050 “the safety garment 10 comprises at least one sensor 
	- Schaevitz et al. (United States Patent Application Publication Number: US 2014/0193728) paragraph 0049 “ Many of the air quality sensors known in the art have changing signals in response to non-chemical environmental changes, known as cross-sensitivity. For example, many sensors have different responses at different operating temperatures. Other sensors may respond differently at different absolute pressure. In 
	(l) illuminance sensor (see claim 4) 
	-Kim et al. (United States Patent Application Publication Number: US 2014/0088930) paragraph 0003 “as is well known in the art, in order to manage and control a building energy and environment, there are needed various measuring instruments such as temperature sensor, humidity sensor, temperature-humidity sensor, illuminance sensor, occupancy sensor, CO2 sensor, fine dust sensor and pressure sensor and there are needed various metering instruments such as electricity meter, gas meter, hot water meter, cold water meter, flow meter, and air flow meter.”
	- Bender et al. (United States Patent Application Publication Number: US 2006/0266949) paragraph 0035 “Among various other circuitry components, occupancy sensors are mounted on a top surface of the sensor board 22 as is generally known in the art. The occupancy sensors can be any parameter sensor known in the art, such as passive infrared (PIR) sensor, a ultrasonic sensor, temperature sensor, light sensor, relative humidity sensor, a sensor for the detection of carbon dioxide or other gases, an audio sensor, or any other passive or active sensor that can be used to detect movement or change from the nominal environment”
Katoh (United States Patent Application Publication Number: US 2007/0285019) paragraph 0005 “Conventionally, an automatic lighting device (also called a light control system) which detects an illuminance surrounding a vehicle with a sensor and controls vehicular lights in accordance with a detecting illuminance is known (for example, JP-A-2003-291718). For example, in an automatic lighting device in the prior art, an illuminance sensor detects an external illuminance around a vehicle, and an ECU (Electronic Control Unit) turns on vehicular lights including head lamps and tail lamps when the external illuminance is not more than a certain illuminance threshold, and turns off the vehicular lights when the external illuminance is more than the illuminance threshold. In this way, the automatic lighting device turns on the vehicular lights automatically to help a driver when the vehicle enters a tunnel, and when it is getting dark at evening, for example.
	(m) atmospheric pressure sensor (see claim 4) 
	- Yun (United States Patent Application Publication Number: US 2003/0023399) paragraph 0017 “The atmospheric pressure detector 10 can be realized by an ordinary pressure sensor, which may be selected by a person ordinarily skilled in the art of this invention. The control unit 20 preferably includes a microprocessor that is operated by a predetermined program. Further, a detailed description related to the display unit 30 is omitted because it is also readily selected by a person ordinarily skilled in the art.”
	- Matsumoto (United States Patent Application Publication Number: US 2009/0198397) paragraph 0020 “It should be noted that a well-known art may be used 
	- Hastings et al. (United States Patent Application Publication Number: US 2011/0160561) paragraph 0068 “The atmospheric pressure sensor 109 can be an optical pressure sensor 101 as described here or one of several atmospheric pressure sensors known to those skilled in the art of pressure measurement” 
	(n) acceleration sensor (see claims 4 and 10) 
	-Korneluck et al. (United States Patent Application Publication Number: US 2006/0044142) paragraph 0030 “as is known in the art, the accelerometer 132 can detect movement of the mobile unit 110”
	-Mahan et al. (United States Patent Application Publication Number: US 2012/0206129) paragraph 0020 “the acceleration measured by the accelerometer can be translated into an orientation of the mobile device 10 using equations such as those known in the art” 
	-Sorensen (United States Patent Application Publication Number: US 2013/0082875) paragraph 0035 “The motion sensor 108 may be implemented as any sensor for sensing motion of the mobile device, for example a gyroscope and/or an accelerometer or any other type of monitor sensor known in the art”
	(o) brain wave sensor (see claims 9-10) 
	- Macri et al. (United States Patent Application Publication Number: US 2015/0196800) paragraph 0091 “For example, neurological signal recognizing component 302 may comprise one or more neurological signal sensors, such as neural sensors or other brain-wave sensors known to one of ordinary skill in the art. In an 
	-Collura et al. (United States Patent Application Publication Number: US 2002/0107454) paragraph 0015 “ Biofeedback systems are well known in the art for use in detecting levels of stress in subjects and providing the appropriate stimuli to affect and alter the flow of brain wave patterns The biofeedback system monitors and processes bioelectrical signals generated in specific topological regions of a subject's nervous system and produces a sensory stimulus if the system detects the presence or absence of certain characteristics in the signal's wave form patterns. These characteristics maybe correlated with a certain desired condition of the subject's nervous system. The sensory stimulus provided by the biofeedback system, typically an audio or visual stimulus, or combination thereof, is fed back to the subject which associates the presence of the stimulus with the goal of achieving the desired condition of its nervous system. By responding to the stimulus, the subject can be trained to control the waveform patterns of the monitored bioelectrical signals and thereby control his or her own nervous system. Such a system is illustrated in U.S. Pat. No. 3,727,616 to Ross.”
	- Nee (United States Patent Application Publication Number: US 2003/0128121) paragraph 0023 “Accordingly, other devices within the scope of the invention may include neural devices for providing therapeutic stimulation to portions of the brain and devices that monitor organ activity such as ECG monitors, brain-wave monitors, glucose monitors and other types of monitors known in the art” 

	- Czygan et al. (United States Patent Application Publication Number: US 2008/0146934) paragraph 0063 “such doppler sensor is generally  known in the art” 
	- Furman (United States Patent Application Publication Number: US 2008/0249379) paragraph 0042 “Doppler sensor 60 which may be a continuous wave sensor or a pulsed wave sensor, measures frequency shift by comparing phase shifts between subsequently received waves according to principles that are well known in the art” 
	- Tooley (United States Patent Application Publication Number: US 2011/0295129) paragraph 0053 “Doppler sensors and their use in measuring blood flow within a vessel are known in the art and suitable sensors are commercially available” 
	(q) electrocardiographic sensor (see claims 9-10) 
	- Bates (United States Patent Application Publication Number: US 2017/0323069) paragraph 0045 “Possible diagnostic medical devices are, for example, heart rate sensor, otoscope, digital stethoscope, in-ear thermometer, blood oxygen sensor, high-definition camera, spirometer, blood pressure meter, respiration sensor, skin resistance sensor, glucometer, ultrasound, electrocardiographic sensor, body fluid sample collector, eye slit lamp, weight scale, and any other device known in the  art that mat aid in performing a medical diagnosis” 
	- Christophersom et al. (United States Patent Application Publication Number: US 2002/0123672) paragraph 0005 “various implementations of potable or user-worn electrocardiographic recording/monitoring devices are known in the art, examples of which may be found in the issued patents list in Table 1 below” 
Park (United States Patent Application Publication Number: US 2010/0113905) paragraph 0015 “In generating the ECG signal, any electrocardiographic device, which is well known to a person skilled in the art, may be used” 
	(r) line of sight sensor (see claim 10) 
	- Dimov et al. (United States Patent Application Publication Number: US 2010/0157400) paragraph 0139 “the above-mentioned camera can be connected to a processing hardware unit that can, according to technology well known in the art, providing processing of the obtained video information with the purpose of extracting the eye-gaze direction of the eye and its fixation point according to algorithms known in the art” 
	- Edwards et al. (United States Patent Application Publication Number: US 2011/0310006) paragraph 0032 “The eye gaze tracking system can be any conventional system known in the art such as one or more cameras and one or more infra-red illumination lamps” 
	- Abramson et al. (United States Patent Application Publication Number: US 2015/014043) paragraph 0560 “ This can be determined by (i) searching, such as with image processing techniques known to those of ordinary skill in the art, for the eyez/gaze/face/smile etc. of the user within a field of view that is smaller than the camera’s field of view” 
	(s) imaging apparatus (see claim 10) 
	- Dimov et al. (United States Patent Application Publication Number: US 2010/0157400) paragraph 0139 “the above-mentioned camera can be connected to a 
	- Edwards et al. (United States Patent Application Publication Number: US 2011/0310006) paragraph 0032 “The eye gaze tracking system can be any conventional system known in the art such as one or more cameras and one or more infra-red illumination lamps” 
	- Abramson et al. (United States Patent Application Publication Number: US 2015/014043) paragraph 0560 “ This can be determined by (i) searching, such as with image processing techniques known to those of ordinary skill in the art, for the eyez/gaze/face/smile etc. of the user within a field of view that is smaller than the camera’s field of view” 
	(t) heart rate sensor (see claim 11)
	- Hamilton et al. (United States Patent Application Publication Number: US 2003/0208128) paragraph 0037 “ Heart rate sensors are well known in the art to which this invention pertains and any suitable sensor for detecting a heart rate may be used without detracting from the spirit of the invention and as such will not be described further here.”
	- Homstrom et al. (United States Patent Application Publication Number: US 2008/0294213) paragraph 0054 “ as those skilled in the art will appreciate, only one, some of or all of the following features: the activity level sensor 41, the heart rate sensor 43,  a breathing rate sensor, a blood temperature sensor, the position detector 35, or 
	-Hedburg et al. United States Patent Application Publication Number: US 2010/0106212) paragraph 0064 “The heart rate sensor can be incorporated in the device in accordance with conventional practice within the art” 
	(u) collecting rate of respiration/depth of respiration (see claim 12)
	- Al-Ali (United States Patent Application Publication Number: US 2003/0137423) paragraph 0027 “Although some alarm processor embodiments were described above in terms of pulse oximetry and oxygen saturation measurements, one of ordinary skill in the art will recognize that an alarm processor as disclosed herein is also applicable to the measurement and monitoring of other blood constituents, for example blood glucose and total hemoglobin to name a few, and other physiological parameters such as blood pressure, pulse rate, respiration rate, and EKG to name a few” 
	- Austin et al. (united States Patent Application Publication Number: US 2013/0184681) paragraph 0045 “Data 178 or 180 can be any physiological data known in the art, including, but not limited to, blood sugar level, blood pressure, electrocardiogram data, pulse rate, respiration rate, blood gases, liver function enzymes, aspartate transaminase, thyroid function, heart function and risk indicators, hormone level, or antibiotic level.
	- Kocher et al. (United States Patent Application Publication Number: US 2017/0270411) paragraph 0117 “ The system and process is capable of also presenting stimuli using any of the five human senses and observing psychophysiologic responses 
	- Daniels et al. (United States Patent Application Publication Number: US 2003/0045807) paragraph 0005” Respiratory monitors are known in the art. Typically, respiratory monitors measure respiratory air flow rates at discrete sampling intervals. Many respiratory monitoring apparatus process respiratory samples to determine characteristics such as respiratory rate and depth of respiration. U.S. Pat. No. 5,273,036, issued to Harald Kronberg and Helmut Leist on Dec. 28, 1993 and U.S. Pat. No. 4,989,456, issued to Josef Stupecky on Feb. 5, 1991, disclose exemplary devices.”
	- Kotake et al. (United States Patent Application Publication Number: US 2019/0239795) paragraph 0147 “ Also, any combination of blood pressure, heart rate, pulse, respiration rate, depth of respiration, body temperature and eye-blink rate, which are measured by the known sensors, may be used as the activity information” 
	(v) collecting body gestures (see claim 13) 
	-Rosenberg et al. (United States Patent Application publication Number: US 2006/0282317) paragraph 0060 “ Accordingly, the context assessment circuitry may include eye-tracking means, gesture evaluation means, and/or facial expression evaluation means (e.g., one or more cameras adapted to capture a digital image of the user’s face, or body) and be further adapted to process the digital images to determine eye location, facial expressions, and/or gestures, using techniques known in the art” 
	- Dennis et al. (United States Patent Application Publication Number: US 2014/0349261) paragraph 0036 “The input means 5 may comprise a joystick, 
	- McLaughlin (United States Patent Application Publication Number: US 2017/0293363) paragraph 0019 “ Camera 110 is capable of both tracking eye gaze enough to determine whether a user has made direct eye contact with camera head unit 101 and recognizing hand gestures made by a user’s body motion, as is known in the art of digital cameras” 
	(w) collecting eye movement (see claim 13) 
	- Chang et al. (United States Patent Application Publication Number: US 2012/0019670) paragraph 0042 “Head tracking or gaze tracking can use a variety of techniques known by those of skill in the art, including Infrared (IR)-based cameras to track a person’s eye movements, head-mounted rigs that operate by triangulating a signal to determine pose and orientation, etc. “
	- Popovic et al. (United States Patent Application Publication Number: US 2012/0268262) paragraph 0042 “camera, thermal imaging devices, motion sensors as well as any other kinds of sensors known in the art for tracking eye movement and/or viewing direction” 
	- Joong et al. (United States Patent Application Publication Number: US 2014/0315531) paragraph 0030 “The use of a camera to detect that a user is reading, or otherwise looking at, a screen is known in the art, as is the ability of a device to provide limited control to a user based on eye movement” 
Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 8, Applicant recites the limitation “is easy to be” twice in the claim.  The term “is easy to be” in claim 8 is a relative term which renders the claim indefinite. The term “is easy to be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Interpretation - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
	-a measurement unit that measures biological information of a customer who has been presented with at least any one of a provided commercial product and a provided service (see claim 1)
	-an assessment unit that identifies a response state of the customer who has been provided with the presentation, by making an assessment based on the biological information measured by the measurement unit; and (see claim 1)
	-a notification unit that gives notice based on the response state of the customer, identified by the assessment unit (see claim 1) 
	-wherein the notification unit provides the notice to the customer for use in promoting a sale of at least any one of the provided commercial product and the provided service (see claim 2) 
	-wherein the measurement unit further measures environmental information indicating characteristics of an environment in which the customer has been provided with the presentation, and (see claim 2) 
	-the assessment unit identifies a relationship between the environment and the response state by comparing the biological information of the customer, measured by the measurement unit, with the environmental information indicating the characteristics of the environment, measured by the measurement unit, in time series (see claim 3)
	-wherein the measurement unit measures the environmental information by using any one or any combination of a temperature sensor, a humidity sensor, an air quality sensor, an illuminance sensor, an atmospheric pressure sensor, and an acceleration sensor (see claim 4)
	-wherein the measurement unit measures biological information of the customer not only after the customer has been provided with the presentation but also before the customer is provided with the presentation, and (see claim 5) 
	-the assessment unit assesses a change in a response state of the customer based on both the biological information of the customer before the customer is provided with the presentation and the biological information of the customer after the customer has been provided with the presentation (see claim 5) 
	-wherein the assessment unit consults a database storing multiple pieces of biological information measured in multiple environments and identifies a response state of the customer in accordance with a comparison between the multiple pieces of biological information stored in the database and biological information of the customer (see claim 6)  
	-the assessment unit identifies a response state of the customer in accordance with the multiple pieces of biological information stored in the database, the category, and biological information of the customer (see claim 7)  
	-wherein the measurement unit measures the biological information by using any one or any combination of a brain wave sensor, a Doppler sensor, and an electrocardiographic sensor (see claim 9) 
	-wherein the measurement unit measures the biological information by using any one or any combination of a brain wave sensor, a Doppler sensor, an electrocardiographic sensor, a line-of- sight sensor, an image capturing apparatus, and an acceleration sensor (see claim 10)
	-wherein the measurement unit measures information on a motion of the customer by using a Doppler sensor, and the assessment unit acquires a variation in a heart rate of the customer, which is biological information, in accordance with the information on the motion of the customer (see claim 11) 
	-wherein the measurement unit measures information on a motion of the customer by using a Doppler sensor, and (see claim 12)
	-the assessment unit acquires any one or any combination of a rate of respiration and a depth of respiration of the customer, which are pieces of biological information, in accordance with the information on the motion of the customer (see claim 12)
	-wherein the measurement unit measures information on a motion of the customer, (see claim 13) 
	-and the assessment unit acquires any one or any combination of a number of basic body movements, a number of minute body movements, and an eye movement direction of the customer, which are pieces of biological information, in accordance with the information on the motion of the customer (see claim 13) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From review of the specification the following appears to be the corresponding structure in the specification: program stored on a memory executed by a computer
	Paragraph 0027- Next, the configuration of the assessment device 30 will be described with reference to the block diagram of Fig. 2. As shown in Fig. 2, the assessment device 30 includes a CPU (central processing unit) 31, ROM (read-only memory) 32, RAM (random access memory) 33, a communication unit 34, a storage unit 35, an input unit 36, and a display unit 37. These units are bus-connected by a signal line and transmit or receive signals to or from one another
	Paragraph 0028- The CPU 31 executes various processes in accordance with a program stored in the ROM 32 or a program loaded from the storage unit 35 onto the RAM 33. Data and the like that are used by the CPU 31 to execute various processes are also stored as needed on the RAM 33.
	Paragraph 0031- In the assessment device 30, these units cooperate to execute a response state assessment process. The response state assessment process is a series of processes in which the assessment device 30 identifies a response state of the customer 50 who has been presented with a provided commercial product or the like, by making an assessment based on the customer's biological information or the like and gives notice about the identified response state

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (United States Patent Application Publication Number: US 2008/0249838) further in view of Proud et al. (United States Patent Application Publication Number: US 2014/0247146). 

	As per claim 1, Angell teaches An assessment system comprising: (see abstract, Examiner’s note: apparatus for collecting biometric readings of customers, analyzing the information to determine marketing information, and then based on the analyzing providing marketing messages to the user in real time). 
	a unit (see paragraphs 0230-0234, Examiner’s note: software stored on a medium for performing the functions of Angell). 
	that measures biological information of a customer who has been presented with at least any one of a provided commercial product and a provided service; the unit that identifies a response state of the customer who has been provided with the presentation, by making an assessment based on the biological information measured by the unit; and (see paragraphs 0145-0146,0209, and 0213 Examiner’s note: collecting various types of biometric information in sensors to determine a user’s response to an advertisement)
	the unit that gives notice based on the response state of the customer, identified by the unit (see paragraphs 0213, 0158, 0132, and 0125-0127, Examiner’s note: providing ads based on user data including various types of biological data collected by sensors). 
	As shown above, Angell clearly teaches collecting user biological information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically a/the measurement unit, an/the assessment unit, and a notification unit as claimed. 
Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically a/the measurement unit, an/the assessment unit, and a notification unit as claimed (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and collecting information through sensors(see Angell paragraphs 0230-0234). 
	As per claim 2, Angell teaches
	wherein the unit provides the notice to the customer for use in promoting a sale of at least any one of the provided commercial product and the provided service (see paragraphs 0047, 0213, 0158, 0132, and 0125-0127, Examiner’s note: providing ads based on user data including various biological data collected through sensors.  Ads are to maximize profits and increase sales (see paragraph 0047)).
the notification unit as claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the notification unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud et al. with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and collecting information through sensors (see Angell paragraphs 0230-0234). 
	As per claim 3, Angell teaches
	wherein the unit further measures environmental information indicating characteristics of an environment in which the customer has been provided with the presentation, and the unit identifies a relationship between the environment and the response state by comparing the biological information of the customer, measured by the unit, with the environmental information indicating the characteristics of the environment, measured by the unit, in time series (see paragraphs 0051, 0056, 0204, 0219, 0048, and 0132, Examiner’s note: system correlates biometric readings with environment (for example user being in a freezer or an odor or a change in ambient lighting level were examples in the above paragraphs), and data is collected over time to provide targeted advertisements to users)). 
	As shown above, Angell clearly teaches collecting user biological and environmental information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit as claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more the measurement unit and the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud et al. with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer (see Angell paragraphs 0230-0234). 
	As per claim 4, Angell teaches
	wherein the unit measures the environmental information by using any one or any combination of a temperature sensor, a humidity sensor, an air quality sensor, an illuminance sensor, an atmospheric pressure sensor, and an acceleration sensor (see paragraphs 0051, 0209, 0061, 0204, Examiner’s note: temperature change (like in a freezer) or an odor in the environment, change in ambient level.  Only one of the above alternatives is required by the claim). 
	As shown above, Angell clearly teaches collecting user biological and environmental information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach the individual software modules performing the respective functions as claimed (e.g. this piece of software the measurement unit claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and collecting information through sensors (see Angell paragraphs 0230-0234). 
	As per claim 5, Angell teaches
	wherein the unit measures biological information of the customer not only after the customer has been provided with the presentation but also before the customer is provided with the presentation, and the unit assesses a change in a response state of the customer based on both the biological information of the customer before the customer is provided with the presentation and the biological information of the customer after the customer has been provided with the presentation (see paragraphs 0209 and 0215-0220, Examiner’s note: analyzing biometric information before providing ads and after providing ads).
	As shown above, Angell clearly teaches collecting user biological information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit as claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), 
	As per claim 5, Angell teaches
	wherein the unit consults a database storing multiple pieces of biological information measured in multiple environments and identifies a response state of the customer in accordance with a comparison between the multiple pieces of biological information stored in the database and biological information of the customer (see paragraphs 0049-0051, 0209, 0213, 0204, and 0158, Examiner’s note: user past biological information is stored where biological environment is related to various environments, to then provide ads based on past and current information).
	As shown above, Angell clearly teaches collecting user biological information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the assessment unit claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and sensors collecting user data (see Angell paragraphs 0230-0234). 
	As per claim 7, Angell teaches 
	a category based on a degree of influence of biological information on a response state is stored in the database, and the unit identifies a response state of the customer in accordance with the multiple pieces of biological information stored in the database, the category, and biological information of the customer (see paragraphs 0133, 0137, 0143, 0209, 0213, and 0158, and claim 8, Examiner’s note: user past biological information is stored to then provide ads based on past and current information, like using past biometric behavior compared to current biometric behavior to determine whether to provide an ad).
	As shown above, Angell clearly teaches collecting user biological information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), the assessment unit claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud et al. with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and collecting user information through sensors (see Angell paragraphs 0230-0234). 
	As per claim 8, Angell teaches 
	wherein the database contains biological information measured in a place where a mind of a person of which biological information is measured is easy to be uplifted and biological information measured in a place where a mind of a person of which biological information is measured is easy to be settled as the multiple pieces of biological information (see paragraphs 0133, 0137, 0143, 0209, 0213, and 0158, and claim 8, Examiner’s note: user past biological information is stored to then provide ads based on past and current information, like using past biometric behavior compared to current biometric behavior to determine whether to provide an ad).
	Examiner’s note: see 112 second/b rejection above. 
	As per claim 9, Angell does not expressly teach wherein the measurement unit measures the biological information by using any one or any combination of a brain wave sensor, a Doppler sensor, and an electrocardiographic sensor. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches wherein the measurement unit measures the biological information by using any one or any combination of a brain wave sensor, a Doppler sensor, and an electrocardiographic sensor (see paragraphs 0111-0112, Examiner’s note: using a doppler sensor to detect biometric information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud et al. with the aforementioned teachings from Proud et al. with the motivation of providing another type of known sensor to collect information about the user (see Proud paragraphs 0111-0112), when various types of sensors collecting information about the user is known (see Angell paragraphs 0049 and 0056)
	As per claim 10, Angell teaches 
	wherein the unit measures the biological information by using any one or any combination of a brain wave sensor, a Doppler sensor, an electrocardiographic sensor, a line-of- sight sensor, an image capturing apparatus, and an acceleration sensor (see paragraphs 0201 and 0214, Examiner’s note: camera for determining biological information). 
	As shown above, Angell clearly teaches collecting user biological information to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to 
	As per claim 11, Angell teaches 
	wherein the unit measures information on a motion of the customer by using a  sensor, (see paragraphs 0188, 0056, and 0058-0061, Examiner’s note: gathering data on customer’s through use of a motion sensor). 
	and the unit acquires a variation in a heart rate of the customer, which is biological information, in accordance with the information on the motion of the customer (see paragraphs 0074, 0144, 0204-0205, and 0209, Examiner’s note: multiple instances of measuring a user’s heart rate in accordance with other biological information to provide ads). 
	As shown above, Angell clearly teaches collecting user biological information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach (1) the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit claimed or while Angell clearly teaches collecting user biological information (see paragraphs 0049 and 0209) Angell does not teach (2) a Doppler sensor. 
Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches (1) individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	And (2) a Doppler sensor (see paragraphs 0111-0112, Examiner’s note: using a doppler sensor to detect biometric information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320) as well as providing another type of known sensor to collect information about the user (see Proud paragraphs 0111-0112), when Angell teaches the system is performed by software running on a computer (see Angell paragraphs 0230-0234) and various types of sensors collecting information about the user is known (see Angell paragraphs 0049 and 0056) are both known. 
	As per claim 12, Angell teaches 
	wherein the unit measures information on a motion of the customer by using a sensor, and(see paragraphs 0188, 0056, and 0058-0061, Examiner’s note: gathering data on customer’s through use of a motion sensor).
the unit acquires any one or any combination of a rate of respiration and a depth of respiration of the customer, which are pieces of biological information, in accordance with the information on the motion of the customer (see paragraphs 0209, 0049, 0074, and 0144, Examiner’s note: biological respiration rate). 
	As shown above, Angell clearly teaches collecting user biological information by sensors to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach (1) the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit claimed or while Angell clearly teaches collecting user biological information (see paragraphs 0049 and 0209) Angell does not teach (2) a Doppler sensor. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches (1) individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
a Doppler sensor (see paragraphs 0111-0112, Examiner’s note: using a doppler sensor to detect biometric information). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud et al. with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320) as well as providing another type of known sensor to collect information about the user (see Proud paragraphs 0111-0112), when Angell teaches the system is performed by software running on a computer (see Angell paragraphs 0230-0234) and various types of sensors collecting information about the user is known (see Angell paragraphs 0049 and 0056) are both known. 
	As per claim 13, Angell teaches 
	wherein the unit measures information on a motion of the customer, (see paragraphs 0188, 0056, and 0058-0061, Examiner’s note: gathering data on customer’s through use of a motion sensor).
	and the unit acquires any one or any combination of a number of basic body movements, a number of minute body movements, and an eye movement direction of the customer, which are pieces of biological information, in accordance with the information on the motion of the customer. (see paragraphs 0051, 0056, 0123, Examiner’s note: this “ a number of basic body movements” could read on merely 
	As shown above, Angell clearly teaches collecting user biological information to determine users response to ads to provide ads (see abstract) and that this may be performed by software running on a computer (see paragraphs 0230-0234), Angell just doesn’t expressly teach (1) the individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit .
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically the measurement unit and the assessment unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell in view of Proud et al. with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and collecting information through sensors (see Angell paragraphs 0230-0234). 

	As per claim 14, Angell teaches An assessment method that is executed by an assessment system, the assessment method comprising: (see abstract, Examiner’s note: method for collecting biometric readings of customers, analyzing the information to determine marketing information, and then based on the analyzing providing marketing messages to the user in real time).
a measuring process in which a unit(see paragraphs 0230-0234, Examiner’s note: software stored on a medium for performing the functions of Angell). 
 measures biological information of a customer who has been presented with at least any one of a provided commercial product and a provided service; an assessment process in which an unit identifies a response state of the customer who has been provided with the presentation, by making an assessment based on the biological information measured by the unit; (see paragraphs 0145-0146,0209, and 0213 Examiner’s note: collecting biometric information by sensors to determine a user’s response to an advertisement)
	and a notification process in which a unit gives notice based on the response state of the customer, identified by the unit (see paragraphs 0213, 0158, 0132, and 0125-0127, Examiner’s note: providing ads based on user data including biological data collected through sensors). 
	As shown above, Angell clearly teaches collecting user biological information to determine users response to ads to provide ads (see abstract) and that this may be a/the measurement unit, an/the assessment unit, and a notification unit as claimed. 
	However, Proud et al. which is in the art of  monitoring individual activities, behaviors, habits, or health parameters (see abstract) teaches individual software modules performing the respective functions as claimed (e.g. this piece of software performing this specific function, this other piece of software performing this other function, etc.) or more specifically a/the measurement unit, an/the assessment unit, and a notification unit as claimed. (see paragraphs 0320, Examiner’s note: software modules may be combined or rearranged). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Angell with the aforementioned teachings Proud et al. with the motivation of providing a commonly known feature that software can be combined or rearranged into different modules to have different modules performing different functions (see Proud paragraph 0320), when Angell teaches the system is performed by software running on a computer and collecting information through sensors (see Angell paragraphs 0230-0234). 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosurea.	Von Kohurn (United States Patent Number: US 5,227,874) teaches method for measuring the effectiveness of stimuli on decisions of shoppers (see abstract) 
	b.	Hamzy et al. (United States Patent Application Publication Number: US 2002/0072952) teaches measuring visual and audible consumer reaction on marketing campaigns (see abstract) 
	c.	Vinson et al. (United States Patent Application Publication Number: US 2003/0172374) teaches how content changes impact content reactions (See abstract) 	
	d.	Hind et al. (United States Patent Application Publication Number: US 2005/0027671) teaches reporting a user’s behavior and patterns when engaged in use with an electronic consumable (see abstract) 
	e.	Angell et al. (United States Patent Application Publication Number: US 2008/0249856) teaches generating customized marketing messages at the customer level based on biometric data (see title and abstract) 
	f.	Jung et al. (United States Patent Application Publication Number: US 2009/0112656) teaches providing a personalized advertisement based on a physiological response by a person to a general advertisement (see abstract) 
	g.	Pradeep et al. (United States Patent Application Publication Number: US 2012/0072289) teaches biometric aware content presentation (see title and abstract) 
Chung et al. (United States Patent Application Publication Number: US 2012/0158502) teaches prioritizing advertisements based on user engagement (see title and abstract) 
	i.	Phan et al. (United States Patent Application Publication Number: US 2013/0110617) teaches providing advertising feedback through sensory input (see abstract and title) 
	j.	LeBoeuf et al. (United States Patent Application Publication Number: US 2014/0275855) teaches method for providing generated targeted advertising based on collected physiological information (see abstract) 
	k.	Candor (United States Patent Application Publication Number: US 2014/0278848) weather or environment-based ads (see title and abstract) 
	l.	Appel et al. (United States Patent Application Publication Number: US 2018/0189831) teaches providing personalized advertising based on physiological status information (see abstract) 
	m. 	Mascorro Medina et al. (United States Patent Application Publication Number: US 2016/0114488) teaches providing content to users in a retail environment (see paragraphs 0003-0004) through the use of doppler sensors (see paragraph 0034) and software distributed in multiple locations on a computing environment (see paragraphs 0069 and 0024)

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.